Name: Commission Regulation (EC) NoÃ 1571/2007 of 21 December 2007 fixing the Community selling prices for the fishery products listed in Annex II to Council Regulation (EC) NoÃ 104/2000 for the 2008 fishing year
 Type: Regulation
 Subject Matter: prices;  fisheries
 Date Published: nan

 22.12.2007 EN Official Journal of the European Union L 340/77 COMMISSION REGULATION (EC) No 1571/2007 of 21 December 2007 fixing the Community selling prices for the fishery products listed in Annex II to Council Regulation (EC) No 104/2000 for the 2008 fishing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 104/2000 of 17 December 1999 on the common organisation of the markets in fishery and aquaculture products (1), and in particular Article 25(1) and (6) thereof, Whereas: (1) A Community selling price is to be fixed for each of the products listed in Annex II to Regulation (EC) No 104/2000 before the beginning of the fishing year, at a level at least equal to 70 % and not exceeding 90 % of the guide price. (2) Council Regulation (EC) No 1447/2007 (2) fixes the guide prices for the 2008 fishing year for all the products concerned. (3) Market prices vary considerably depending on the species and how the products are presented, particularly in the case of squid and hake. (4) Conversion factors should therefore be fixed for the different species and presentations of frozen products landed in the Community in order to determine the price level that trigger the intervention measure provided for in Article 25(2) of Regulation (EC) No 104/2000. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, HAS ADOPTED THIS REGULATION: Article 1 The Community selling prices, as referred to in Article 25(1) of Regulation (EC) No 104/2000, applicable during the 2008 fishing year for the products listed in Annex II to that Regulation and the presentations and conversion factors to which they relate are set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. It shall apply from 1 January 2008. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 2007. For the Commission Joe BORG Member of the Commission (1) OJ L 17, 21.1.2000, p. 22. Regulation as last amended by Regulation (EC) No 1759/2006 (OJ L 335, 1.12.2006, p. 3). (2) OJ L 323, 8.12.2007, p. 1. ANNEX Selling prices and conversion factors Species Presentation Conversion factor Intervention level Selling price (EUR/tonne) Greenland halibut (Reinhardtius hippoglossoides) Whole or gutted, with or without head 1,0 0,85 1 679 Hake (Merluccius spp.) Whole or gutted, with or without head 1,0 0,85 1 032 Individual fillets  with skin 1,0 0,85 1 280  skinless 1,1 0,85 1 408 Sea-bream (Dentex dentex and Pagellus spp.) Whole or gutted, with or without head 1,0 0,85 1 355 Swordfish (Xiphias gladius) Whole or gutted, with or without head 1,0 0,85 3 432 Shrimps and prawns Penaeidae Frozen (a) Parapenaeus Longirostris 1,0 0,85 3 427 (b) Other Penaeidae 1,0 0,85 6 646 Cuttlefishes (Sepia officinalis, Rossia macrosoma and Sepiola rondeletti) Frozen 1,0 0,85 1 629 Squid (Loligo spp.) (a) Loligo patagonica  whole, not cleaned 1,00 0,85 993  cleaned 1,20 0,85 1 191 (b) Loligo vulgaris  whole, not cleaned 2,50 0,85 2 482  cleaned 2,90 0,85 2 879 Octopus (Octopus spp.) Frozen 1,00 0,85 1 801 Illex argentinus  whole, not cleaned 1,00 0,80 695  tube 1,70 0,80 1 182 Forms of commercial presentation:  : whole, not cleaned : product which has not undergone any treatment  : cleaned : product which has at least been gutted  : tube : squid body which has at least been gutted and had the head removed.